Opinion issued June 23, 2015.




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                              NO. 01-15-00283-CV
                            ———————————
    MARY OLIVE CALKINS, BY AND THROUGH AGENT-IN-FACT,
            RICHARD STEPHEN CALKINS, Appellant
                                        V.
   SUSAN GARDNER AND CRAIN, CATON & JAMES, P.C., Appellees


                      On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Case No. 2008-75812-B


                          MEMORANDUM OPINION

      On June 2, 2015, appellant, Mary Olive Calkins, by and through agent-in-

fact Richard Stephen Calkins, filed a motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).    No opinion has issued and the certificate of conference

indicates the motion is unopposed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                        2